L2 MEDICAL DEVELOPMENT COMPANY

2013 EQUITY INCENTIVE PLAN

 

1.          Purpose. The purpose of this L2 Medical Development Company 2013
Equity Incentive Plan (the “Plan”) is to assist L2 Medical Development Company,
a Nevada corporation (the “Company”), and its subsidiaries in attracting,
retaining, and rewarding high-quality executives, employees, and other persons
who provide services to the Company and/or its Affiliates and Subsidiaries, by
enabling these persons to acquire or increase a proprietary interest in the
Company.

 

2.          Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in Section 1
hereof:

 

(a)       “Affiliate” means an entity which is not a Subsidiary, but in which
the Company has an equity interest, provided, however, that no entity will be
considered an Affiliate for purposes of an Award of Nonqualified Stock Options
or SARs to an employee or director of, or consultant to, the entity unless the
Stock would be considered “service recipient stock” within the meaning of Code
Section 409A, in the context of such an Award.

 

(b)       “Award” means an award under the Plan of Options, SARs, Restricted
Stock, Restricted Stock Units, Performance Shares, Performance Units or Other
Stock-Based Awards granted under the Plan.

 

(c)       “Beneficiary” means the person(s), trust(s) or estate who or which by
designation of the Participant in his or her most recent written beneficiary
designation filed with the Company or by operation of law succeeds to the rights
and obligations of the Participant under the Plan and Award agreement upon such
Participant’s death.

 

(d)       “Board” means the Board of Directors of the Company.

 

(e)       “Cause” means, unless otherwise defined in an Award agreement or in an
Employment Agreement:

 

(1)         the commission by the Participant of (A) a felony or (B) any serious
crime involving fraud, dishonesty or breach of trust;

 

(2)         gross negligence or intentional misconduct by the Participant with
respect to the Company or any affiliate thereof or in the performance of his
duties to the Company or any affiliate thereof;

 

(3)         failure to follow a reasonable, lawful and specific direction of the
President and CEO of the Company;

 

(4)         failure by the Participant to cooperate in any corporate
investigation, or

 

(5)         breach by the Participant of any material provision of an employment
agreement entered into between the Company or its subsidiaries and the
Participant, which breach is not corrected by the Participant within ten (10)
calendar days after receipt by the Participant of written notice from the
Company or Affiliate of such breach.

 

 

 

 

For purposes of this definition, no act or failure to act by the Participant
shall be considered “intentional” unless done or omitted to be done by the
Participant in bad faith and without reasonable belief that the Participant’s
action or omission was in the best interests of the Company or Affiliate.

 

(f)        “Change of Control” means the happening of any of the following
events:

 

(1)         The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either (A) the then outstanding shares of Stock
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”),
provided, however, that the following acquisitions shall not constitute a Change
of Control: (i) any acquisition directly from the Company; (ii) any acquisition
by the Company; (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any company controlled by the
Company; or (iv) any acquisition by any corporation pursuant to a transaction
described in clauses (A), (B) and (C) of paragraph (3) of this Section 2(f); or

 

(2) Individuals who, as of the effective date of the Plan, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided, however, that any individual becoming a director
subsequent to such effective date whose election, or nomination for election by
the stockholders of the Company, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(3) Approval by the stockholders of the Company of a reorganization, merger,
share exchange or consolidation (a “Business Combination”), unless, in each case
following such Business Combination: (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that as a result of such transaction owns the
Company through one or more subsidiaries) in substantially the same proportions
as their ownership, immediately prior to such Business Combination of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be; (B) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation Company except to the
extent that such Person owned 25% or more of the Outstanding Company Common
Stock or Outstanding Company Voting Securities prior to the Business
Combination; and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

- 2

 

  

(4) Approval by the stockholders of the Company of (A) a complete liquidation or
dissolution of the Company or (B) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation with
respect to which, following such sale or other disposition: (i) more than 50%
of, respectively, the then-outstanding shares of common stock of such
corporation and the combined voting power of the then-outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be; (ii) less than 25%
of, respectively, the then outstanding shares of common stock of such Company
and the combined voting power of the then outstanding voting securities of such
Company entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by any Person (excluding any
employee benefit plan (or related trust) of the Company or such Company), except
to the extent that such Person owned 25% or more of the Outstanding Company
Common Stock or Outstanding Company Voting Securities prior to the sale or
disposition; and (iii) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such sale or other disposition of assets of the Company or were elected,
appointed or nominated by the Board.

 

(g)       “Change of Control Price” means the greater of (A) the highest Fair
Market Value of a share of Stock during the 60-day period ending on the date of
the Change of Control, and (B) the highest price per share of Stock paid to
holders of Stock in any transaction (or series of transactions) constituting or
resulting from the Change of Control, provided, however, that, in the case of
ISOs, unless the Committee otherwise provides, such price will be based only on
transactions occurring on the date on which the ISOs are cashed out.

 

(h)       “Code” means the Internal Revenue Code of 1986, as amended from time
to time, including regulations thereunder and successor provisions and
regulations thereto.

 

(i)        “Commission” means the Securities and Exchange Commission or any
successor agency.

 

(j)        “Committee” means the Compensation Committee of the Board, if formed,
and in the absence of one, shall mean the Board or its delegate.

 

(k)       “Common Stock” or “Stock” means the common stock of the Company, and
such other securities as may be substituted (or resubstituted) for Common Stock
pursuant to Section 13(d) hereof.

 

(l)        “Company” means L2 Medical Development Company or any successor
thereto.

 

(m)      “Consultant” means any person who is engaged by the Company or any
Subsidiary to render consulting or advisory services to such entity, and any
natural person, including an advisor, who is engaged by the Company or any
Subsidiary, to render bona fide consulting or advisory services to such entity
and who is compensated for the services.

 

- 3

 

 

(n)       “Director” means a member of the Board.

 

(o)       “Disability” or “Disabled” means the absence of the Participant from
the Participant’s duties with the Company on a full time basis for 180
consecutive days as a result of incapacity due to mental or physical illness
which is determined to be total and permanent by a physician selected by the
Company or its insurers and reasonably acceptable to the Participant or the
Participant’s legal representative.

 

(p)       “Effective Date” means September 4, 2013.

 

(q)       “Eligible Employee” means such employees of the Company and its
Subsidiaries or Affiliates, including each Executive Officer and employees who
may also be directors of the Company, that are selected by the Committee, in its
sole discretion, from time to time to receive an Award under the Plan. An
employee on leave of absence may be considered as still in the employ of the
Company, Subsidiary or Affiliate for purposes of eligibility for participation
in the Plan.

 

(r)        “Employment Agreement” means, with respect to any Participant, any
written agreement executed by the Participant and the Company, Subsidiary or
Affiliate setting forth the specific terms and conditions of the Participant’s
employment with the Company, Subsidiary or Affiliate.

 

(s)       “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, including rules thereunder and successor provisions and rules
thereto.

 

(t)        “Executive Officer” means an executive officer of the Company as
defined under the Exchange Act.

 

(u)       “Fair Market Value” means, on any date, the average of the opening and
closing sales prices of the Common Stock on the exchange on which the Common
Stock is traded on that date, or if no prices are reported on that date, on the
last preceding date on which such prices of the Common Stock are so reported. In
the event the Common Stock is not publicly traded at the time a determination of
its value is required to be made hereunder, the determination of its fair market
value shall be made by the Committee in such manner as it deems appropriate,
consistent with Treasury regulations and other formal Internal Revenue Service
guidance under Code Section 409A so that Awards of Nonqualified Stock Options or
SARs granted under this Plan shall not constitute deferred compensation subject
to Code Section 409A.

 

(v)       “Good Reason” means the Termination of Employment by the Participant
for any of the following reasons, the occurrence of which has been properly
noticed in writing and such “Good Reason” event has not been cured within ten
(10) business days after Participant’s receipt of such written notice:

 

(1)         involuntary reduction in the Participant’s Base Salary unless such
reduction occurs simultaneously with a reduction in officers’ salaries generally
applicable on a company-wide basis;

 

(2)         involuntary discontinuance or reduction in bonus award opportunities
for the Participant under the Company’s incentive or bonus plan unless a
generally applicable company-wide reduction or elimination of all officers’
bonus awards occurs simultaneously with such discontinuance or reduction;

 

- 4

 

 

(3)         involuntary discontinuance of the Participant’s participation in any
employee benefit plans maintained by the Company, Subsidiary or Affiliate unless
such plans are discontinued by reason of law or loss of tax deductibility to the
Company, Subsidiary or Affiliate with respect to contributions to such plans, or
are discontinued as a matter of Company policy applied equally to all
participants in such plans that are in the same classification of employees as
the Participant;

 

(4)         failure to obtain an assumption of the Company’s, Subsidiary’s or
Affiliate’s obligations under the Participant’s Employment Agreement by any
successor to the Company, Subsidiary or Affiliate (as applicable), regardless of
whether such entity becomes a successor as a result of a merger, consolidation,
sale of assets, or other form of reorganization, except when the rights and
obligations of the Company, Subsidiary or Affiliate under such Employment
Agreement are vested in the successor by operation of law;

 

(5)         involuntary relocation of the Participant’s primary office as
specified in the applicable Award agreement to a location more than fifty (50)
miles from the location of that office; and

 

(6)         material reduction of the Participant’s duties in effect on the
effective date of the Participant’s most current Employment Agreement, provided,
however that a change in title or reporting line will not constitute Good Reason
unless such change is coupled with a material reduction in the actual duties of
the Participant.

 

(w)       “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of Code Section 422
or any successor provision thereto.

 

(x)        “Management Objectives” means the measurable performance objective(s)
for the Company or any Subsidiary, Affiliate or any unit, division, geographic
region, or function thereof or any individual that may be established by the
Committee for a Performance Period with respect to any performance-based Awards
made under the Plan, including Options, SARs, Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Units and Other Stock-Based Awards.
Management Objectives may be described in terms of Company-wide objectives or
objectives that are related to the performance of the individual Participant or
of the Affiliate, Subsidiary, division, department, geographic region or
function within the Company in which the Participant is employed. The Management
Objectives for Awards that are intended to constitute “performance-based”
compensation within the meaning of Section 162(m) of the Code will be based on
one or more of the following criteria: earnings per share; total shareholder
return; operating income; net income; cash flow; free cash flow; return on
equity; return on capital; revenue growth; earnings before interest, taxes,
depreciation and amortization (“EBITDA”); stock price; debt-to-capital ratio;
stockholders’ equity per share; operating income as a percent of revenue; gross
profit as a percent of revenue; selling, general and administrative expenses as
a percent of revenue; operating cash flow; pre-tax profit; orders; revenue;
customer value; or any of the foregoing criteria adjusted in a manner prescribed
within the time permitted under Section 162(m) of the Code by the Committee (i)
to exclude one or more specified components of the calculation thereof or (ii)
to include one or more other specified items, including, but not limited to,
exclusions under subsection (i) or inclusions under subsection (ii) designed to
reflect changes during the Performance Period in generally accepted accounting
principles or in tax rates, currency fluctuations, the effects of acquisitions
or dispositions of a business or investments in whole or in part, extraordinary
or nonrecurring items, the gain or loss from claims or litigation and related
insurance recoveries, the effects of impairment of tangible or intangible
assets, or the effects of restructuring or reductions in force or other business
recharacterization activities, income or expense related to defined benefit or
defined contribution pension plans, uninsured losses from natural catastrophes
or political and legal developments affecting the Company’s business (including
losses as a result of war, terrorism, confiscation, expropriation, seizure, new
regulatory requirements, business interruption or similar events).

 

- 5

 

  

(y)       “Nonqualified Stock Option” means any Option that is not an Incentive
Stock Option.

 

(z)        “Option” means a right, granted to a Participant under Section 7
hereof, to purchase Common Stock at a specified price during specified time
periods.

 

(aa)      “Other Stock-Based Award” means an Award made pursuant to Section 12.

 

(bb)     “Participant” means an Eligible Employee, Director or Consultant who
has been granted an Award under the Plan that remains outstanding, including a
person who is no longer an Eligible Employee, Director or Consultant.

 

(cc)      “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established by the Committee pursuant to
Section 11 of this Plan within which the Management Objectives relating to such
Performance Share or Performance Unit are to be achieved.

 

(dd)     “Performance Share” means a bookkeeping entry that records the
equivalent of one share of Common Stock awarded pursuant to Section 11 of this
Plan.

 

(ee)      “Performance Unit” means a bookkeeping entry that records a unit
awarded pursuant to Section 11 of this Plan that has a value specified in the
agreement evidencing the Award.

 

(ff)       “Plan” means L2 Medical Development Company 2013 Equity Incentive
Plan, as set forth herein and as may be amended from time to time.

 

(gg)     “Restricted Stock” means Common Stock awarded to a Participant in
accordance with the provisions of Section 9 of the Plan.

 

(hh)     “Restricted Stock Units” or “RSUs” means an Award made pursuant to
Section 10 of this Plan of the right to receive shares of Common Stock at the
end of a specified Restriction Period.

 

(ii)        “Spread Value” means, with respect to a share of Stock subject to an
Award, an amount equal to the excess of the Fair Market Value, on the date such
value is determined, over the Award’s exercise or grant price, if any.

 

(jj)        “Stock Appreciation Right” or “SAR” means a right granted pursuant
to Section 8.

 

(kk)      “Subsidiary” shall have the meaning set forth in Code Section 424(f).

 

(ll)        “Termination of Employment” means the voluntary or involuntary
termination of a Participant’s employment with the Company or a Subsidiary or
Affiliate or any reason, including death, Disability, or retirement. With
respect to an Eligible Employee who is such solely by virtue of his service on
the Board, “Termination of Employment” means the Eligible Employee’s cessation
of service on the Board. The Committee, in it sole discretion, shall determine
whether a Termination of Employment is a result of Disability, and shall
determine whether military or other government or eleemosynary service
constitutes a Termination of Employment. To the extent necessary, “Termination
of Employment” will be limited to those circumstances that constitute a
“separation from service” within the meaning of Section 409A of the Code.

 

- 6

 

  

(mm)    “Valuation Date” means each day on which the exchange on which the
Common stock is actively traded is open for business.

 

3.         Administration.

 

(a)        Authority of the Committee. The Plan shall be administered by the
Committee. The Committee shall have full and final authority, in each case
subject to and consistent with the provisions of the Plan, to: interpret the
provisions of the Plan; select Eligible Employees, Directors and Consultants to
become Participants; make Awards; determine the type, number and other terms and
conditions of, and all other matters relating to, Awards; prescribe Award
agreements (which need not be identical for each Participant); adopt, amend and
rescind rules and regulations for the administration of the Plan; construe and
interpret the Plan and Award agreements and correct defects, supply omissions or
reconcile inconsistencies therein; and make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Except as otherwise determined by the Board, unless
the context otherwise requires, all actions and determinations that the Plan
contemplates that the Board may take may be taken by the Committee in its stead.

 

(b)        Manner of Exercise of Committee Authority. Any action of the
Committee shall be final, conclusive and binding on all persons, including the
Company, Affiliates, Subsidiaries, Participants, Beneficiaries, transferees
under Section 13(c) hereof or other persons claiming rights from or through a
Participant, and shareholders. The Committee shall exercise its authority only
by a majority vote of its members at a meeting or without a meeting by a writing
signed by a majority of its members. The express grant of any specific power to
the Committee, and the taking of any action by the Committee, shall not be
construed as limiting any power or authority of the Committee. The Committee may
delegate to officers or managers of the Company, Affiliates or Subsidiaries, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform administrative functions to the extent permitted under
applicable law. The Committee may appoint agents to assist it in administering
the Plan.

 

(c)        Limitation of Liability. The Committee and each member thereof shall
be entitled, in good faith, to rely or act upon any report or other information
furnished to it, him or her by any Executive Officer, other officer or employee
of the Company or a subsidiary, the Company’s independent auditors, consultants
or any other agents assisting in the administration of the Plan. Members of the
Committee and any officer or employee of the Company or a subsidiary acting at
the direction or on behalf of the Committee shall not be personally liable for
any action or determination taken or made in good faith with respect to the
Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.

 

- 7

 

 

4.         Stock Subject to Plan.

 

(a)          Overall Number of Shares Available for Delivery. Subject to
adjustment as provided in Section 13(d) hereof, the total number of shares of
Common Stock reserved and available for delivery in connection with Awards under
the Plan shall be 1,500,000, provided, however, that the total number of shares
of Common Stock with respect to which ISOs may be granted shall not exceed
1,500,000. Any shares of Common Stock delivered under the Plan shall consist of
authorized and issued or unissued shares. Subject to the adjustments provided in
Section 13(d) hereof, no contraction of the number of shares of Common Stock
outstanding will affect the validity or enforceability of any Awards then
outstanding.

 

(b)          Application of Limitation to Grants of Awards. No Award may be
granted if the number of shares of Common Stock to be delivered in connection
with such Award exceeds the number of shares of Common Stock remaining available
under the Plan minus the number of shares of Common Stock issuable in settlement
of or relating to then-outstanding Options. The Committee may adopt reasonable
counting procedures to ensure appropriate counting, avoid double counting and
make adjustments if the number of shares of Common Stock actually delivered
differs from the number of shares previously counted in connection with an
Award.

 

(c)          Availability of Shares Not Delivered under Awards. Shares of Common
Stock subject to an Award under the Plan which Award is canceled, expired,
forfeited or otherwise terminated without a delivery of shares to the
Participant or with the return to the Company of shares previously delivered,
including the number of shares surrendered in payment of any taxes relating to
any Award, hereof will again be available for Awards under the Plan, except that
if any such shares could not again be available for Awards to a particular
Participant under any applicable law or regulation, such shares shall be
available exclusively for Awards to Participants who are not subject to such
limitation. Notwithstanding the foregoing, (i) shares of Stock tendered in
payment of the exercise price of an Option, (ii) shares of Stock withheld by the
Company to satisfy any tax withholding obligation with respect to an Award, and
(iii) shares of Stock that are repurchased by the Company on the open market
with the proceeds of the exercise of an Option, may not again be available for
issuance in connection with Awards under the Plan. Also notwithstanding the
foregoing, if the Spread Value of a SAR is paid in shares of Stock, the shares
representing the excess, if any, of (a) the number of shares of Stock subject to
the SAR over (b) the number of shares of Stock delivered in payment of the
Spread Value may not again be available for issuance in connection with Awards
under the Plan.

 

5.         Eligibility. Awards may be granted under the Plan to Eligible
Employees, Directors and Consultants.

 

6.         Awards – General Terms and Limitations.

 

(a)          Awards Granted at Fair Market Value. The exercise price of an
Option and the grant price of a SAR may not be less than 100% of the Fair Market
Value on the date of grant. In addition, to the extent that the value of an
Other Stock-Based Award is based on Spread Value, the grant price for the Other
Stock-Based Award may not be less than 100% of the Fair Market Value on the date
of grant. Notwithstanding the foregoing, in connection with any reorganization,
merger, consolidation or similar transaction in which the Company or any
Subsidiary or Affiliate of the Company is a surviving corporation, the Committee
may grant Options, SARs or Other Stock-Based Awards in substitution for similar
awards granted under a plan of another party to the transaction, and in such
case the exercise price or grant price of the substituted Options, SARs or Other
Stock-Based Awards granted by the Company may equal or exceed 100% of the Fair
Market Value on the date of grant reduced by any unrealized gain existing as of
the date of the transaction in the option, stock appreciation right or other
award being replaced, with the adjusted exercise price determined in accordance
with the requirements of Section 409A of the Code (in the case of a Nonqualified
Stock Option) or Section 425 of the Code (in the case of an Incentive Stock
Option).

 

- 8

 

 

(b)          Annual Award Limitation. The total number of Restricted Stock, RSUs
and other shares of Stock subject to or underlying Options, SARs, Performance
Shares, Performance Units and Other Stock-Based Awards awarded to any
Participant during any year may not exceed 250,000 shares. A Performance Share
or Performance Unit paid to a Participant with respect to any Performance Period
may not exceed $500,000 times the number of years in the Performance Period.

 

(c)          Performance-Based Awards. In the discretion of the Committee, any
Award granted pursuant to the Plan may be designated as a performance-based
award intended to qualify, through the application of Management Objectives over
a specified Performance Period, as “performance-based compensation” within the
meaning, and in accordance with the provisions, of Code Section 162(m).

 

7.        Terms of Options.

 

(a)      General. Options may be granted on the terms and conditions set forth
in this Section 7. In addition, the Committee may impose on any Option or the
exercise thereof, at the date of grant, such additional terms and conditions,
not inconsistent with the provisions of the Plan, as the Committee shall
determine, including terms requiring forfeiture of Options in the event of the
Participant’s Termination of Employment and terms permitting a Participant to
make elections relating to his or her Option. Options granted under the Plan
will be in the form of Incentive Stock Options or Nonqualified Stock Options.
The Committee shall (subject to Section 13(i)) retain full power and discretion
to accelerate, waive or modify, at any time, any term or condition of an Option
that is not mandatory under the Plan.

 

(b)      Specific Terms of Options. The Committee is authorized to grant Options
to Participants on the following terms and conditions:

 

(1)         Exercise Price. The exercise price per share of Common Stock
purchasable under an Option shall be determined by the Committee, provided that
such exercise price shall be not less than the Fair Market Value of a share of
Common Stock on the date of grant of such Option.

 

(2)         Vesting. Each Participant shall acquire a nonforfeitable right to
Options awarded to him in accordance with the provisions of the agreement
evidencing the Award of the Options.

 

(3)         Time and Method of Exercise. The Committee shall determine, at the
date of grant or thereafter, the time(s) at which or the circumstances under
which an Option may be exercised in whole or in part (including based on
completion of future service requirements), the methods by which such exercise
price may be paid or deemed to be paid, the form of such payment, including,
without limitation, cash or Common Stock held for more than six months, and the
methods by or forms in which Common Stock will be delivered or deemed to be
delivered to Participants. The specific circumstances under which a Participant
may exercise an Option will be set forth in the agreement evidencing the Award
of the Option to the Participant.

 

- 9

 

 

(4)      ISOs. Except as otherwise expressly provided in the Plan, the Committee
may designate, at the time of grant, that the Option is an ISO under Section 422
of the Code. ISOs may be granted only to those Eligible Employees who are
entitled to acquire incentive stock options from the Company under Code Section
422. The terms of any ISO granted under the Plan shall comply in all respects
with the provisions of Code Section 422. Anything in the Plan to the contrary
notwithstanding, no term of the Plan relating to ISOs shall be interpreted,
amended or altered, nor shall any discretion or authority granted under the Plan
be exercised, so as to disqualify either the Plan or any ISO under Code Section
422, unless the Participant has first requested the change that will result in
such disqualification. If any provision of the Plan or any Option designated by
the Committee as an ISO shall be held not to comply with requirements necessary
to entitle such Option to such tax treatment, then (1) such provision shall be
deemed to have contained from the outset such language as shall be necessary to
entitle the Option to the tax treatment afforded under Section 422 of the Code,
and (2) all other provisions of the Plan and the Award agreement shall remain in
full force and effect. An Option granted under the Plan will be an ISO only if
the agreement evidencing the award of the Option specifically states that the
Option is to be an ISO; if the Agreement does not so state, the Option will be a
Nonqualified Stock Option. In addition, an Option may be an ISO only if it is
awarded within ten years after the Effective Date.

 

(5)      Term of Options. Options will terminate after the first to occur of the
following:

 

(i)          Expiration of the Option as provided in the applicable Award
agreement as determined by the Committee;

 

(ii)         Termination of the Option Award, as provided for in Section
7(b)(7), following the Participant’s Termination of Employment; or

 

(iii)        Ten years from the date of grant.

 

(6)        Acceleration/Extension of Exercise Time. The Committee, in its sole
discretion, shall have the right (but shall not in any case be obligated) to
permit purchase of shares under any Option prior to the time such Option would
otherwise vest under the terms of the applicable Award agreement. In addition,
the Committee, in its sole discretion, shall have the right (but shall not in
any case be obligated) to permit any Option granted under the Plan to be
exercised after its termination date described in Section 7(b)(7), but in no
event later than the last day of the term of the Option as set forth in the
applicable Award agreement. Notwithstanding the foregoing, the Committee will
not extend the exercise period of any Option to the extent that the extension
would cause the Option to be considered nonqualified deferred compensation
subject to the provisions of Section 409A.

 

(7)        Exercise of Options Upon Termination of Employment, Death or
Disability. Except as otherwise provided in this Section 7(b)(7) or in Section
7(b)(6), or as otherwise expressly provided in a Participant’s Award agreement
as authorized by the Committee, the right of the Participant to exercise Options
shall terminate upon the Participant’s Termination of Employment, regardless of
whether or not the Options were vested in whole or in part on the date of
Termination of Employment.

 

(i)          Termination of Employment. Any Option or portion thereof that is
not exercisable on the date of a Participant’s Termination of Employment shall
immediately expire, and any Option or portion thereof which is exercisable on
the date of such Termination of Employment may be exercised during a three-month
period after such date (after which period the Option shall expire), but in no
event may the Option be exercised after its expiration under the terms of the
Award agreement. Notwithstanding the foregoing, if the Participant’s Termination
of Employment is by the Company or an Affiliate for Cause or by the Participant
other than for Good Reason, then any Option or unexercised portion thereof
granted to said Participant shall immediately expire upon such Termination of
Employment.

- 10

 

  

(ii) Disability or Death of Participant. In the event of the Disability or death
of a Participant under the Plan while the Participant is employed by the Company
or an Affiliate, any Option or portion thereof which is not exercisable on the
date of such Disability or death shall immediately expire, and any Option or
portion thereof which is exercisable on the date of such Disability or death may
be exercised at any time from time to time, within a one-year period after the
date of such Disability or death, by the Participant, the guardian of his
estate, the executor or administrator of his estate or by the person or persons
to whom his rights under the Option shall pass by will or the laws of descent
and distribution (after which period the Option will expire), but in no event
may the Option be exercised after its expiration under the terms of the Award
agreement, and provided that an exercise of an Incentive Stock Option later than
three months after the date of the Participant’s death shall be treated as the
exercise of a Nonqualified Stock Option..

 

8.         Terms of Stock Appreciation Rights.

 

(a)      General. A SAR represents the right to receive a payment, in cash,
shares of Stock or both (as determined by the Committee), equal to the Spread
Value on the date the SAR is exercised. The grant price of a SAR and all other
applicable terms and conditions will be established by the Committee in its sole
discretion and will be set forth in the applicable Award agreement. Subject to
the terms of the applicable Award agreement, a SAR will be exercisable, in whole
or in part, by giving written notice of exercise to the Company, but in no event
will a SAR be exercisable later than the tenth anniversary of the date on which
it was granted.

 

(b)      Specific Terms of SARs. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

 

(1)       Term of SARs. SARs will terminate after the first to occur of the
following:

 

(i)          Expiration of the SAR as provided in the applicable Award agreement
as determined by the Committee;

 

(ii)         Termination of the SAR Award, as provided for in Section 8(b)(2),
following the Participant’s Termination of Employment; or

 

(iii)        Ten years from the date of grant.

 

(2)      Exercise of Stock Appreciation Rights Upon Termination of Employment,
Death or Disability. Except as otherwise provided in this Section 8(b)(2), or as
otherwise expressly provided in a Participant’s Award agreement as authorized by
the Committee, the right of the Participant to exercise the SAR shall terminate
upon the Participant’s Termination of Employment, regardless of whether or not
the SAR was vested in whole or in part on the date of Termination of Employment.

 

- 11

 

 

(i)          Termination of Employment. Any SAR or portion thereof that is not
exercisable on the date of a Participant’s Termination of Employment shall
immediately expire, and any SAR or portion thereof which is exercisable on the
date of such Termination of Employment may be exercised during a three-month
period after such date (after which period the SAR shall expire), but in no
event may the SAR be exercised after its expiration under the terms of the Award
agreement. Notwithstanding the foregoing, if the Participant’s Termination of
Employment is by the Company or an Affiliate for Cause or by the Participant
other than for Good Reason, then any SAR or unexercised portion thereof granted
to said Participant shall immediately expire upon such Termination of
Employment.

 

(ii)         Disability or Death of Participant. In the event of the Disability
or death of a Participant under the Plan while the Participant is employed by
the Company or an Affiliate, any SAR or portion thereof which is not exercisable
on the date of such Disability or death shall immediately expire, and any SAR or
portion thereof that is exercisable on the date of such Disability or death may
be exercised at any time from time to time, within a one-year period after the
date of such Disability or death, by the Participant, the guardian of his
estate, the executor or administrator of his estate or by the person or persons
to whom his rights under the SAR shall pass by will or the laws of descent and
distribution (after which period the SAR will expire), but in no event may the
SAR be exercised after is expiration under the terms of the Award agreement.

 

9.        Terms of Restricted Stock Awards.

 

(a)       General. Shares of Restricted Stock may be granted on the terms and
conditions set forth in this Section 9. In addition, the Committee may impose on
any Award of Restricted Stock, at the date of grant, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including terms requiring forfeiture of shares of Restricted
Stock in the event of the Participant’s Termination of Employment and terms
permitting a Participant to make elections relating to his or her shares of
Restricted Stock. The Committee shall (subject to Section 13(i)) retain full
power and discretion to accelerate, waive or modify, at any time, any term or
condition of an Award of shares of Restricted Stock that is not mandatory under
the Plan. Except in cases in which the Committee is authorized to require other
forms of consideration under the Plan, or to the extent other forms of
consideration must be paid to satisfy the requirements of Nevada law, no
consideration other than services may be required for the grant of any shares of
Restricted Stock.

 

(b)       Vesting. Each Participant shall acquire a nonforfeitable right to
shares of Restricted Stock awarded to him in accordance with the provisions of
the agreement evidencing the Award of the Restricted Stock.

 

(c)       Ownership Rights. Subject to the terms of the Plan, to divestment
based on the forfeiture restrictions applying to an Award of Restricted Stock
and to the other terms of the Award agreement, (i) Restricted Stock granted
pursuant to an Award shall for all purposes be issued and outstanding shares of
Common Stock, and (ii) the Participant shall be the record owner of the
Restricted Stock granted by the Award, shall have the right to vote the
Restricted Stock as Common Stock on any matter upon which holders of Common
Stock are entitled to vote, and shall be entitled to dividends and distributions
on the Restricted Stock which are payable with respect to outstanding shares of
Common Stock.

 

10.      Terms of Restricted Stock Units.

 

(a)       Agreement to Grant Stock. Each such grant or sale shall constitute the
agreement by the Company to deliver shares of Common Stock to the Participant in
the future in consideration of the performance of services, but subject to the
fulfillment of such conditions during the Restriction Period as the Board may
specify.

 

- 12

 

  

(b)       Exercise Price. Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Fair Market Value at the date of grant.

 

(c)       Restrictions. Each such grant or sale shall be subject to such
forfeiture and other restrictions as may be determined by the Board at the date
of grant, and may provide for the lapse or other modification of such
restrictions in the event of a Change of Control.

 

(d)       Voting and Dividend Rights. While and to the extent that forfeiture
restrictions apply to an Award, the Participant shall have no right to transfer
any rights under his or her Award and shall have no rights of ownership in the
Restricted Stock Units and shall have no right to vote them, but the Board may,
at or after the date of grant, authorize the payment of dividend equivalents on
the shares underlying such units on either a current or deferred or contingent
basis, either in cash, in additional shares of Common Stock, or in other rights
or property.

 

11.      Performance Shares and Performance Units.

 

(a)        Agreement to Grant Units. Each grant shall specify the number of
Performance Shares or Performance Units to which it pertains, which number may
be subject to adjustment to reflect changes in compensation or other factors.

 

(b)        Performance Periods. The Performance Period with respect to each
Performance Share or Performance Unit shall be such period of time commencing
with the date of grant as shall be determined by the Board on the date of grant.

 

(c)        Specification of Performance Goals. Any grant of Performance Shares
or Performance Units shall specify Management Objectives which, if achieved,
will result in payment or early payment of the Award, and each grant may specify
in respect of such specified Management Objectives a minimum acceptable level of
achievement and shall set forth a formula for determining the number of
Performance Shares or Performance Units that will be earned if performance is at
or above the minimum level, but falls short of full achievement of the specified
Management Objectives. The grant of Performance Shares or Performance Units
shall specify that, before the Performance Shares or Performance Units shall be
earned and paid, the Board must certify that the Management Objectives have been
satisfied.

 

(d)       Time and Form of Payment. Each grant shall specify the time and manner
of payment of Performance Shares or Performance Units that have been earned. Any
grant may specify that the amount payable with respect thereto may be paid by
the Company in cash, in shares of Common Stock or in any combination thereof and
may either grant to the Participant or retain in the Board the right to elect
among those alternatives.

 

(e)       Limitations on Awards. Any grant of Performance Shares may specify
that the amount payable with respect thereto may not exceed a maximum specified
by the Board at the Date of Grant. Any grant of Performance Units may specify
that the amount payable or the number of shares of Common Stock issued with
respect thereto may not exceed maximums specified by the Board at the date of
grant.

 

(f)        Dividend Equivalents. The Board may, at or after the date of grant of
Performance Shares, provide for the payment of dividend equivalents to the
holder thereof on either a current or deferred or contingent basis, either in
cash, in additional shares of Common Stock or in other rights or property.

 

- 13

 

  

12.      Other Stock-Based Awards.

 

(a)       Other Stock-Based Awards. The Committee may grant Awards, other than
Options, SARs, Restricted Stock, RSUs, Performance Shares or Performance Units,
that are denominated in, valued in whole or in part by reference to, or
otherwise based on or related to Stock. The purchase, exercise, exchange or
conversion of Other Stock-Based Awards granted under this Section 12 and all
other terms and conditions applicable to the awards will be determined by the
Committee in its sole discretion and will be set forth in the applicable Award
agreement.

 

13.      General Provisions.

 

(a)       Change of Control. Notwithstanding any provision of the Plan to the
contrary and unless otherwise provided in the applicable Award agreement, in the
event of any Change of Control:

 

(1)         Any Option carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested as of the time
of the Change of Control and shall remain exercisable and vested for the balance
of the stated term of such Option without regard to any Termination of
Employment, subject only to (A) applicable restrictions set forth in
Section 13(b) and (c) hereof and (B) the Board’s right to cancel all Options
and, if an Option in the Board’s judgment has value based on its exercise price,
provide for a payment of the aggregate spread in the cancelled Options. In
addition, a Participant who is an Executive Officer of the Company and whose
employment is involuntarily terminated by the Company within 60 days after a
Change of Control will be permitted to surrender for cancellation within 60 days
after the Change of Control any Option or portion of an Option to the extent not
exercised and to receive a payment of shares of Stock having an aggregate Fair
Market Value on the date the Participant surrenders the Option equal to the
excess, if any, of (A) the Change of Control Price, over (B) the exercise price
of the Option. The provisions of this Section 13(a)(1) will not be applicable to
any Options granted to a Participant if the Change of Control results from the
Participant’s beneficial ownership (within the meaning of Rule 13d(3) under the
Exchange Act) of Stock or Voting Securities;

 

(2)         Any SARs outstanding as of the date the Change of Control occurs
will become fully vested and will be exercisable in accordance with procedures
established by the Committee. The provisions of this Section 13(a)(2) will not
be applicable to any SARs granted to a Participant if the Change of Control
results from the Participant’s beneficial ownership (within the meaning of Rule
13d(3) under the Exchange Act) of Stock or Voting Securities;

 

(3)         Any restrictions and other conditions applicable to any Restricted
Stock or Restricted Stock Units held by the Participant will lapse and such
Restricted Stock or Restricted Stock Units will become fully vested as of the
date of the Change of Control;

 

- 14

 

(4)         Any Performance Shares or Performance Units held by the Participant
relating to Performance Periods before the Performance Period in which the
Change of Control occurs that have been earned but not paid will become
immediately payable in cash. In addition, any Performance Shares or Performance
Units awarded to a Participant for a Performance Period that has not been
completed at the time of the Change of Control will be deemed satisfied at the
target level for the Performance Period, and payment with respect to the
Performance Shares or Performance Units will be made in cash upon the Change of
Control. Notwithstanding the foregoing, if the Committee in its sole discretion
determines that any Performance Shares or Performance Units awarded would be
considered nonqualified deferred compensation within the meaning of Section 409A
of the Code, and if the Change of Control would not be considered a “change in
control” for purposes of Section 409A of the Code, then a Participant’s
entitlement to payment with respect to the Performance Shares or Performance
Units will be determined as described above in Section 13(a)(4), but payment
with respect to such Performance Shares or Performance Units will be made on the
date originally scheduled for payment or, if earlier, upon the Participant’s
Termination of Employment; and

 

(5)         Any Other Stock-Based Awards that vest solely on the basis of the
passage of time will be treated in connection with a Change of Control in the
same manner as are Awards of Restricted Shares and RSUs, as described in Section
13(a)(3) above. Other Stock-Based Awards that vest on the basis of satisfaction
of performance criteria will be treated in connection with a Change of Control
in the same manner as are Performance Shares and Performance Units, as described
in Section 13(a)(4) above, except that payment will be made only in shares of
Stock. Notwithstanding the foregoing, if the committee in its sole discretion
determines that any Other Stock-Based Award would be considered nonqualified
deferred compensation within the meaning of Section 409A of the Code, and if the
Change of Control would not be considered a “change in control” for purposes of
Section 409A of the Code, then a Participant’s entitlement to payment with
respect to the Other Stock-Based Award will be determined as described above in
this Section 13(a)(5), but payment with respect to such Other Stock-Based Award
will be made on the date originally scheduled for payment, or, if earlier, upon
the Participant’s Termination of Employment.

 

(b)          Compliance with Legal and Other Requirements. The Company may, to
the extent deemed necessary or advisable by the Committee, postpone the issuance
or delivery of Common Stock or payment of other benefits under any Award until
completion of such registration or qualification of such Common Stock or other
required action under any federal or state law, rule or regulation, listing or
other required action with respect to any stock exchange or automated quotation
system upon which the Common Stock or other securities of the Company may in the
future be listed or quoted, or compliance with any other obligation of the
Company, as the Committee may consider appropriate, and may require any
Participant to make such representations, furnish such information and comply
with or be subject to such other conditions as it may consider appropriate in
connection with the issuance or delivery of Common Stock or payment of other
benefits in compliance with applicable laws, rules, and regulations, listing
requirements, or other obligations.

 

(c)          Limits on Transferability; Beneficiaries. No Award or other right
or interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary), or assigned
or transferred by such Participant otherwise than by will or the laws of descent
and distribution or to a Beneficiary upon the death of a Participant, and
Options, SARs or Other Stock-Based Awards that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Options (other than ISOs),
SARs and Other Stock-Based Awards may be transferred to one or more
Beneficiaries or other transferees during the lifetime of the Participant, and
may be exercised by such transferees in accordance with the terms of such
Option, SAR, or Other Stock Based Award but only if and to the extent such
transfers are permitted by the Committee pursuant to the express terms of an
Option, SAR or Other Stock-Based Award agreement (subject to any terms and
conditions which the Committee may impose thereon). A Beneficiary, transferee,
or other person claiming any rights under the Plan from or through any
Participant shall be subject to all terms and conditions of the Plan and any
Award agreement applicable to such Participant, except as otherwise determined
by the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

 

- 15

 

  

(d)          Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, or other property), capital
contribution, recapitalization, forward or reverse split, reorganization,
merger, acquisition, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other corporate transaction or event
affects the Common Stock such that an adjustment is determined by the Committee
to be appropriate under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (1) the number and kind of shares of
Common Stock which may be delivered in connection with Awards granted
thereafter, (2)  the number and kind of shares of Common Stock subject to or
deliverable in respect of Awards and (3) the exercise price, grant price or
purchase price relating to any Award and/or make provision for payment of cash
or other property in respect of any outstanding Award. In addition, the
Committee is authorized to make such adjustments in the terms and conditions of,
and the criteria included in, Awards as the Committee deems equitable in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence, as well as acquisitions and
dispositions of businesses and assets) affecting the Company, Subsidiary or any
business unit, or the financial statements of the Company or Subsidiary, or in
response to changes in applicable laws, regulations, accounting principles, tax
rates and regulations or business conditions or in view of the Committee’s
assessment of the business strategy of the Company, Subsidiary or business unit
thereof, performance of comparable organizations, economic and business
conditions, personal performance of a Participant, and any other circumstances
deemed relevant.

 

(e)          Payments and Payment Deferrals. Payment of Awards may be in the
form of cash, Stock, other Awards or combinations thereof as the Committee may
determine, and with such restrictions as it may impose. The Committee, either at
the time of grant or by subsequent amendment, may require or permit deferral of
the payment of Awards under such rules and procedures as it may establish. It
also may provide that deferred settlements include the payment or crediting of
interest or other earnings on the deferred amounts, or the payment or crediting
of dividend equivalents where the deferred amounts are denominated in Stock
equivalents. Notwithstanding the foregoing, no action will be taken or
authorized pursuant to this Section 13(e) to the extent that it would violate
the requirements of Section 409A of the Code or cause any Award of Options or
SARs to be considered to provide for the deferral of compensation within the
meaning of Section 409A of the Code.

 

The Committee may require that each person acquiring shares of Stock pursuant to
an Award to represent to and agree with the Company in writing that such person
is acquiring the shares without a view to the distribution thereof. The
certificates for such shares may include any legend that the committee deems
appropriate to reflect any restrictions on transfer. All certificates for shares
of Stock or other securities delivered under the Plan will be subject to such
stock transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Commission, any stock
exchange upon which the Stock is then listed and any applicable Federal, state
or foreign securities law, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

 

- 16

 

 

(f)          Award Agreements. Each Award under the Plan will be evidenced by a
written agreement (which need not be signed by the recipient unless otherwise
specified by the Committee or otherwise provided under the Plan) that sets forth
the terms, conditions and limitations for each Award. Such terms may include,
but are not limited to, the term of the Award, vesting and forfeiture
provisions, and the provisions applicable in the event of the recipient’s
Termination of Employment. The Committee may amend an Award agreement, provided
that no such amendment may materially and adversely affect an outstanding Award
without the Award recipient’s consent.

 

(g)          Foreign Employees. In order to facilitate the making of any grant
or combination of grants under this Plan, the Board may provide for such special
terms for Awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America as the
Board may consider necessary or appropriate to accommodate differences in local
law, tax policy or custom. Moreover, the Board may approve such supplements to
or amendments, restatements or alternative versions of this Plan as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of this Plan as in effect for any other purpose, and the secretary or
other appropriate officer of the Company may certify any such document as having
been approved and adopted in the same manner as this Plan. No such special
terms, supplements, amendments or restatements, however, shall include any
provisions that are inconsistent with the terms of this Plan as then in effect
unless this Plan could have been amended to eliminate such inconsistency without
further approval by the stockholders of the Company.

 

(h)          Taxes. The Company and any Affiliate or Subsidiary is authorized to
withhold from any payment to a Participant amounts of withholding and other
taxes due or potentially payable in connection with any transaction involving an
Award, and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Common Stock or other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations (not to exceed the minimum statutorily required
tax withholding), either on a mandatory or elective basis in the discretion of
the Committee.

 

(i)          Changes to the Plan and Awards. The Board, or the Committee acting
pursuant to such authority as may be delegated to it by the Board, may amend,
alter, suspend, discontinue or terminate the Plan or the Committee’s authority
to grant Awards under the Plan, provided that, without the consent of an
affected Participant, except as otherwise contemplated by the Plan or the terms
of an Award agreement, no such Board action may materially and adversely affect
the rights of a Participant under any previously granted and outstanding Award.
Except as otherwise provided in the Plan, the Committee may waive any conditions
or rights under, or amend, alter, suspend, discontinue or terminate any Award
theretofore granted and any Award agreement relating thereto, provided that,
without the consent of an affected Participant, except as otherwise contemplated
by the Plan or the terms of an Award agreement, no Committee action may
materially and adversely affect the rights of such Participant under such Award.

 

(j)          Limitation on Rights Conferred under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Employee or
Participant the right to continue as an Eligible Employee or Participant or in
the employ or service of the Company or a subsidiary, (ii) interfering in any
way with the right of the Company or a Subsidiary to terminate any Eligible
Employee’s or Participant’s employment or service at any time, (iii) giving an
Eligible Employee or Participant any claim to be granted any Award under the
Plan or to be treated uniformly with other Participants and employees, or
(iv) conferring on a Participant any of the rights of a shareholder of the
Company unless and until the Participant is duly issued or transferred shares of
Common Stock in accordance with the terms of an Option or an Award of Restricted
Stock. To the extent that an employee of a Subsidiary or Affiliate receives an
Award under the Plan, that Award can in no event be understood or interpreted to
mean that the Company is the employee’s employer or that the employee has an
employment relationship with the Company.

 

- 17

 

  

(k)          Provisions Held Invalid or Unenforceable. If any provision of the
Plan is held invalid or unenforceable, the invalidity or unenforceability will
not affect the remaining parts of the Plan, and the Plan will be enforced and
construed as if such provision had not been included.

 

(l)          Nonexclusivity of the Plan. The adoption of the Plan by the Board
shall not be construed as creating any limitations on the power of the Board or
a committee thereof to adopt such other compensation and incentive arrangements
for employees, agents and brokers of the Company and its subsidiaries as it may
deem desirable.

 

(m)          Payments in the Event of Forfeitures; Fractional Shares. Unless
otherwise determined by the Committee, in the event of a forfeiture of a share
of Common Stock, Option or SAR with respect to which a Participant paid cash or
other consideration, the Participant shall be repaid the amount of such cash or
other consideration.

 

(n)          Governing Law. The validity, construction and effect of the Plan,
any rules and regulations under the Plan, and any Award agreement shall be
determined in accordance with Nevada law, without giving effect to principles of
conflicts of laws, and applicable federal law.

 

(o)          Plan Effective Date. The Plan has been adopted by the Board and the
shareholders of the Company as of the Effective Date.

 

(p)          Last Grant Date. No Award may be granted under the Plan after
September 4, 2023.

 

(q)          Unfunded Status of Plan. It is presently intended that the Plan
constitute an “unfunded” plan for incentive and deferred compensation. The
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Stock or make payments; however,
unless the Committee otherwise determines, the structure of such trusts or other
arrangements must be consistent with the “unfunded” status of the Plan.

 



- 18

 